Benham, Judge,
dissenting.
Inasmuch as I cannot agree that the jury’s award of damages is “so small ... as to justify the inference of gross mistake or undue bias” (OCGA § 13-6-4), I must dissent to Division 1 of the majority opinion.
The majority opinion is dependent upon the conclusion that appellant’s evidence of loss, an inventory, undisputedly established an insurable loss of $96,000. I am not able to share the majority’s confidence that appellant’s evidence of loss was without contradiction.
A certified public accountant retained by appellee testified that he had received from appellant invoices totaling approximately $22,000, and that he had been refused access to additional documents needed to verify the inventory valuation submitted by appellant. While the CPA’s testimony did not directly contradict appellant’s evidence of a $96,000 loss, “[t]he jury is not ‘bound in every case to accept evidence as true although it is not contradicted by direct evidence. It may be inherently subject to discredit, or so from the circumstances.’ [Cits.]” Adams v. Adams, 218 Ga. 67, 78 (126 SE2d 769) (1962). The testimony of the CPA provided the basis from which *818the jury could discredit appellant’s evidence of the amount of loss, and also constituted evidence from which the jury could conclude that appellant’s amount of loss was approximately $22,000. “ ‘On appeal, the evidence must be construed to uphold the jury’s verdict, and the sole question for determination is whether there is any evidence to authorize the verdict. [Cits.]’ ” Trust Co. Bank v. Henderson, 185 Ga. App. 367 (1) (364 SE2d 289) (1987). The jury verdict of $21,000 had evidentiary support and is not so small, when compared with the evidence, as to justify the inference of gross mistake or bias that would permit appellate interference with a jury verdict. OCGA § 13-6-4. In light of the evidence presented at trial, I am compelled to disagree with the majority’s conclusion that the verdict is so inadequate as to require a new trial.
Decided March 17, 1989.
Mills & Chasteen, Ben B. Mills, Jr., for appellant.
Hugh B. McNatt, for appellee.
I am authorized to state that Judge Sognier and Judge Beasley join in this dissent.